DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2005/0007879) in view of Shifrin (US 2005/0033168).
Regarding Claim 1, Nishida teaches an ultrasonic transmitter system comprising a digital controller configured to generate pulse width and phase reference signals [0050; 0057], a bandpass pulse-width modulator (BP-PWM) unit configured to receive the pulse width and phase reference signals from the digital controller and generate a pulse width modulation (PWM) output based on the pulse width and phase reference signals [0050; 0069], wherein the PWM output is characterized by a pulse width and a phase [0050; 0069] , and an ultrasonic transducer configured to receive the output [0053; 0069]… and generate an output sound pressure in response to the output [0053; 0069] …, wherein an amplitude of the RMS sound pressure depends on the pulse width of the output [0053; 0069]. Nishida does not explicitly teach – but Shifrin does teach a digital to analog converter (DAC) configured to receive the PWM output from the BP-PWM unit and generate an output characterized by the pulse width and phase [0007]. It would have been obvious to modify the system of Nishida to include a digital-analog converter in order to activate the transducer to transmit the desired waveform. 
Regarding Claim 2, Nishida also teaches wherein the BP-PWM unit has a programmable pulse width [0057].
Regarding Claim 3, Nishida also teaches wherein an RMS sound pressure level of the output sound pressure from the ultrasound transducer is determined by an amplitude of the output from the DAC as well as a pulse width setting of PWM output [0069].
Regarding Claim 4, Nishida does not explicitly teach – but Shifrin does teach wherein the digital controller is configured to generate a phase offset signal and wherein the BP-PWM unit is configured to receive the phase offset signal and generate the PWM output based on the pulse width, phase reference and phase offset signals, wherein a phase of the output sound pressure from the ultrasound transducer is determined by the phase offset signal [0044]. It would have been obvious to modify the system of Nishida to include a digital-analog converter and digital controller in order to activate the transducer to transmit the desired waveform.
Regarding Claim 5, Nishida also teaches wherein the digital controller generates the phase reference signal in the form of a digital phase ramp [0050; 0078].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2005/0007879) and Shifrin (US 2005/0033168), as applied to claim 1 above, and further in view of Wodnicki (US 2008/0264171)
Regarding Claim 6, Nishida does not explicitly teach – but Wodnicki does teach an ultrasonic transducer is a micromachined piezoelectric ultrasound transducer (PMUT) or a capacitive ultrasonic transducer (CMUT) [0031]. It would have been obvious to modify the system of Nishida to use a CMUT or PMUT based on size, power requirements and CMUTs and PMUTs are common in the art for ultrasonic transmission and reception. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2005/0007879) and Shifrin (US 2005/0033168), as applied to claim 1 above, and further in view of Spencer (US 2007/0015473).
Regarding Claim 7, Nishida does not explicitly teach – but Spencer does teach wherein the BP-PWM unit uses quadrature amplitude modulation (QAM) to encode the phase and amplitude of the output sound pressure transmitted by the ultrasonic transducer [0052]. It would have been obvious to modify the system of Nishida to include encoding phase and amplitude with QAM of the output sound pressure in order to improve transmission quality and validate the signal to reduce errors.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2005/0007879), Shifrin (US 2005/0033168) and Spencer (US 2007/0015473), as applied to claim 7 above, and further in view of Ens (IEEE-May 2015).
Regarding Claims 8-9, Nishida does not explicitly teach – but Ens does teach wherein the QAM encoding of the output sound pressure is a code used to uniquely identify an ultrasound transmitter… or a message to be transmitted to a second ultrasound transducer that is used as a receiver [Abstract, Sec I, Page 905 Col. 1-2; Sec IV, Page 910, Col 1-2]. It would have been obvious to modify the system of Nishida to include encoding of the output sound pressure in order to improve transmission quality and validate the signal to reduce errors. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2005/0007879) and Shifrin (US 2005/0033168), as applied to claim 1 above, and further in view of Nishimori (US 2004/0184351).
Regarding Claim 10, Nishida does not explicitly teach – but Nishimori does teach wherein the BP-PWM unit is used to control the amplitude and phase of the voltage applied to an ultrasonic transducer in order to reduce the ring- down time of the transducer following the transmission of an ultrasonic pulse [0090-92]. It would have been obvious to modify the system of Nishida to include amplitude and voltage control to minimize ringing in the transmission circuit before switching to receive mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645